TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-21-00211-CR


                                Jerome Patrick Rumsey, Appellant

                                                   v.

                                   The State of Texas, Appellee



             FROM THE 26TH DISTRICT COURT OF WILLIAMSON COUNTY
      NO. 20-1424-K26, THE HONORABLE DONNA GAYLE KING, JUDGE PRESIDING


                 ORDER AND MEMORANDUM OPINION


PER CURIAM

                Appellant’s brief was originally due September 7, 2021. This Court granted four

motions requesting an extension of time to file his brief, and in granting the fourth extension,

extending the deadline to February 21, 2022, advised counsel that no further extensions would be

granted and that his failure to file the brief would result in the referral of the case to the trial

court for a hearing under Rule 38.8(b) of the Texas Rules of Appellate Procedure. The brief was

not filed by the extended deadline and on March 4, 2022, counsel filed a fifth motion for

extension of time, asking for another extension to March 14 and stating that he has “worked on

said appeal” but has also had to fulfill his responsibilities in other cases.

                We abate the appeal and remand the matter to the trial court to conduct a hearing

under rule 38.8, including whether counsel can fulfill his obligations in this appeal. See Tex. R.
App. P. 38.8(b)(2), (3). The court shall make appropriate written findings and recommendations,

see id. R. 38.8(b)(2), (3), and, if necessary, appoint substitute counsel who will effectively

represent appellant in this appeal. Following the hearing, which shall be transcribed, the trial

court shall order the appropriate supplemental clerk’s and reporter’s records—including all

findings and orders—to be prepared and forwarded to this Court no later than April 25, 2022.

See id. R. 38.8(b)(3).

               It is so ordered March 11, 2022.



Before Chief Justice Byrne, Justices Kelly and Smith

Abated and Remanded

Filed: March 11, 2022

Do Not Publish




                                                  2